DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The prior rejection of claims 1, 8 and 14 (2/3/21) is hereby withdrawn in light of amendments to the claims incorporating objected allowable claims 5, 12 and 18. The rejection of claims 1, 8 and 14 is withdrawn

Allowable Subject Matter
Claims 1-4, 6-11, 13-17 19 and 20 are allowed.

Reasons for Allowance          
The following is an examiner’s statement of reasons for allowance: 
            The prior art taken alone or in combination fails to teach the combination of limitations recited in the independent claims 1, 8 and 14 including creating a context of an applicant based on a profile of the applicant and a context of a reviewer based on a profile of the reviewer, predicting a probability of overlapping data points between the applicant and the reviewer, building enriched embeddings for a deep learning model based on the context of the applicant, the context of the reviewer, the overlapping data points, and text from a review and a final decision by the reviewer and calculating a bias score via the deep learning model ran over the enriched embeddings, wherein the bias score includes a combination of: a class bias, a methodological bias, an ecological 
            Taylor (US 2015/0371191 A1) discloses detecting bias in an evaluation process including receiving evaluation data from a candidate/applicant that is provided by a set of evaluators/reviewers based on digital interview data collected from the candidates, but does not explicitly disclose the combination of limitations recited in the independent claims.
            Mather (US 2016/0055457 A1) discloses reducing bias related to hiring processes including predicting a probability of overlapping data points between an applicant and a reviewer, but does not explicitly disclose the combination of limitations recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658